DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alan M Koenck (Reg. 43,724) on 03/03/2022.

Claim 16 has been amended as follows: 
	A method for manufacturing a thin film transistor, the method comprising a process of forming a source, a drain, and a semiconductor active layer, wherein forming the semiconductor active layer comprises: 
forming a first amorphous silicon thin film on a base substrate; and 
performing a crystallization treatment to the first amorphous silicon thin film to convert a part of amorphous silicon in the first amorphous silicon thin film into polysilicon, such that a semiconductor active layer comprising a plurality of polysilicon portions are formed; 
wherein the method further comprises configuring shapes of the plurality of polysilicon portions into stripe-like structures extending in a direction toward the source and the drain; and 
wherein the method further comprises arranging the plurality of polysilicon portions in stripe-shaped structures to be in parallel to each other and to be spaced apart from each other; and
wherein there is no overlapping area between orthographic projections of the source and the drain on the base substrate and orthographic projections of the plurality of polysilicon portions on the base substrate.

Allowable Subject Matter
Claims 1, 4-9, 11, 13-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein there is no overlapping area between orthographic projections of the source and the drain on the base substrate and orthographic projections of the plurality of polysilicon portions on the base substrate…”, in combination with the other limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812